 STATE COUNTY EMPLOYEES AFSCME COUNCIL 71 (GOLDEN CREST)49American Federation of State,County and Munici-palEmployees,Council 71, AFL-CIOandGolden Crest Convalescent Centers, Inc. Case4-CB-4754Based on the entire record, and particularly on my ob-servations of the witnesses and their demeanor, I makethe followingFINDINGS OF FACT9 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 10 October 1984 Administrative Law JudgeGeorge F. Mclnerny issued the attached decision.The counsel for the General Counsel and theCharging Party filedexceptions and supportingbriefs.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge'srulings,findings, i andconclusions2and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.iCounsel for the General Counsel and the Charging Party have ex-cepted to some of thejudge's credibility findings The Board's establishedpolicy is not to overrule an administrative law judge's credibility resolu-tions unless the clear preponderance of all the relevant evidence con-vinces us that they are incorrectStandard Dry Wall Products,91NLRB544 (1950),enfd.188 F 2d 362(3d Cir1951)We have carefully exam-ined the record and find no basis for reversing the findings2 In adopting the judge's conclusions in this case,we expressly dis-avow the statements made in fn 6 of his decision which suggest that theEmployer was under some obligation to raise the ratification issueDECISIONGEORGE F. MCINERNY,Administrative Law Judge.Based on a charge filed on November 1, 1983, byGolden Crest Convalescent Center,Inc. (the ChargingPartyor the Company)theRegionalDirector forRegion 4 of the National Labor Relations Board issued acomplaint dated December 15, 1983, alleging the Ameri-can Federation of State,Countyand Municipal Employ-ees,Council71,AFL-CIO (theUnion or Respondent)had violated and was continuing to violate the provisionsof the National Labor RelationsAct (29 U.S.C. § 153 etseq.)The Respondent filed an answer to this complaintdenying the commission of any unfair labor practices.Pursuant to appropriate notice, a hearing was held onthe allegations in the compaint before me at Philadelphia,Pennsylvania,on July 2, 1984,atwhich time all partieswere represented by counsel and had the opportunity tointroduce testimony and documentary evidence,to exam-ine and cross-examine witnesses,and to argue orally.After theclose of the hearing the General Counsel andthe Charging Party submitted briefs, which have beencarefully considered.1.JURISDICTIONThe jurisdiction of the Board here is based on the factsthat the Charging Party, a New Jersey corporation oper-ating a proprietary nursing home in Atlantic City, NewJersey, enjoyed, in the year prior to the issuance of thecomplaint herein, revenues in excess of $100,000, and inthat same period purchased goods and products valuedat over$50,000 directly from points outside the State ofNew Jersey. I find that the Charging Partyis anemploy-er withinthe meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges, the answer admits,and I findthat the Respondent is a labor organization within themeaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Union and the Company had had a collective-bar-gaining relationship going back to at least 1981 Accord-ing to the credible and undenied testimony of AttorneyMorris Tuchman,the parties met again in the summer of1983 for the purpose of negotiating a new collective-bar-gaining agreement. They met in Atlantic City, NewJersey, on June 29, and September 14 and 19,settlingsame issues,eliminating others, and failing to reachagreement on still others. At this point, Tuchman wasconcerned about the outcome of negotiations and calledin a representative of the Federal Mediation and Concil-iation Service at a final meetingon October 20At this October 20 meeting, Tuchman acted as chiefspokesman for the Company, and was accompanied byLeo Rosenson, Hank Chaimowitz, and Nat Freidman,owners of the Company,and Bruce Holden, the adminis-trator of the nursing home. The Union was representedby_ Ralph Head,as spokesman, and a employee commit-tee including Geraldine Hobbs and Jackson.'There is nodisagreement that, as described by Tuchman, he andRalph Head, with the help of the mediator, came to anagreement on all outstanding issuesat this meeting. Allthe witnesses who were there and who also testified inthishearing,2Tuchman,Holden, and Ann Jackson,agreed that after the parties had come to terms, Tuch-man wrote out a memorandum by hand on a sheet ofyellow lined paper and then read the terms twice orthree times to the group. The memorandum was thensigned by Hobbs and Holden.3 Tuchman wanted to take'VernonMoore, theUnion's president,had attended the earlier meet-ings, but was not thereon October 202Geraldine Hobbs was present at the hearingand did not testifyRalph Head was not present at the hearing and did not testify No reasonwas advanced to explain his absence2The factthat the agreement was signedby Hobbs,who was not al-leged or shown to be an officerof theRespondent Union, is not signifi.cant since, if there was an agreementhere,itwas reached orally betweenTuchman and Head, as notedinTuchman's testimony,at the October 20meeting275 NLRB No. 13 50DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe memorandum back to New York with him to makecopies and then prepare a new contract including thechanges made in the memorandum, but Head prevailedon Tuchman to let him have the agreement and said thathe would make and distribute copies. The meeting thenbroke upOn the morning of October 21, the administrator ofthe nursing home, Bruce Holden, was told by GeraldineHobbs that the employees were unhappy with the agree-ment which had been reached the night before, and thatshe did not think the employees would ratify this agree-ment. Holden expressed surprise that there was any rati-fication procedure involved. In his words "the under-standing of the parties last night was that it didn't requireratification.Nothing was said about it during negotia-tions."Holden then called Ralph Head, who assured theformer that the agreement indeed did have to be ratified.Holden informed Tuchman of these conversations. Therewere some additional conversations between Holden andTuchman, and Holden and Moore, showing that neitherHolden nor Moore knew who had the copy of the Octo-ber 20 memorandum. Finally, apparently on October 26,Holden again called Head, who indicated that he did notknow where the memorandum was as that time.4 Holdeninformed Tuchman of this and Tuchman filed the chargein the instant case, at the same time informing Head by aletter dated October 27 that he was filing the charge.Head replied on November 1 stating that the documentwas "misplaced" but reiterating the Union's position asinitially stated to Holden by Hobbs that the document inquestion represented "an agreement subject to the ratifi-cation of the membership."5As I understand the positions of the parties here, thesole issue before me for decision is whether or not theCompany and the Union entered into a binding collec-tive-bargaining agreement on the evening of October 20,1983. The Union argues that ratification by its member-shipwas a condition precedent to the effectiveness ofany agreement reached at the bargaining table, and theCompany and the General Counsel, in turn, argue thatno such condition was expressed by union representa-tives during the negotiations, and that those union repre-sentatives gave the Company to believe that they had au-thority to negotiate an agreement.Beyond the undisputed facts narrated above there area couple of areas which are controverted. Tuchman andHolden both testified that the question of ratificationnever arose during the negotiations. Vernon Moore,however, testified that the American Federation of State,County and Municipal Employees International constitu-tion provides that members have the right to vote on allcontracts, and that there can be no contract binding ontheUnionwithout ratification by themembership.Moore further testified, however, that he had nevergiven a copy of the constitution to the Company here,4The memorandum never did turn up and, since Head did not testify,we had no opportunity to investigate the facts or the circumstances sur-rounding its disappearance, or destruction, or whatever In view of myfindings and conclusions here, the matter is not significant5A ratificationmeeting scheduled for November 3, according toHead's November 1 letter, apparently was never heldand there is no evidence that any company representa-tives were aware of such provisionsAt the meeting of September 19 both Tuchman andMoore testified that Moore expressed concern that hisbargaining committee was not present. Tuchman repliedthat he had come all the way from New York, and thatifMoore was there to negotiate he had authority to ne-gotiate and should be prepared to make proposals andcounterproposals.Moore took counsel with Hobbs, whowas there, and they continued to negotiate, with Mooremaking several additional proposals at that session.At that same meeting, according to Moore's testimony,he made a money proposal to Tuchman, saying that ifthe Company would bring "the membership up to $4.00an hour and a 10, 10 and 10 three years agreement, I waspretty sure I could go back and get it ratified by themembership" Tuchman did not deny that this proposalhad been made, but stated that he did not recall the pro-posal, or any discussion about ratification.Tuchman did, of course, deny generally that the ques-tion of ratification ever arose during the negotiations.However, in response to a question on cross-examinationas to why he called the Federal mediator to the October20 meeting, Tuchman replied that the Company had"made a particular proposal, which I can read back toyou, the Union said that the proposal would be totallyrejected and that there was no need to take that back "He later added that the Union had said there was noneed to take it back, it would create "hostilities."In addition to the testimony of Moore dealing with theevents on September 19, the Union presented the testi-mony of Ann Jackson concerning the meeting of Octo-ber 20. Jackson's testimony was rather confused on thetiming of events, and I do not find her to be a sufficient-ly reliable witness to use her testimony in my findings orconclusions here.Moore, however, impressed me as acandid and credible witness. His answers were clear andforthright and, in my view, totally consistent with thegeneral practice followed in collective-bargaining negoti-ation, as well as with the inherent probabilities of this sit-uationMoore's testimony of the events of September 19iscorroborated as I see it by Tuchman's testimony Thelatter, significantly, did not deny that Moore had made amoney proposal, saying that he could "go back and get itratified."This testimony of Moore, which I credit, leadsme to conclude that Tuchman was aware that those rep-resentatives of the Union sitting across from him at thetable had authority to negotiate. His comments to Mooreon September 19 that the latter could negotiate and ad-vance proposals, even though his committee was notpresent, show that Tuchman understood that the unionpeople had authority to negotiate. But Moore's testimonyshows that Tuchman was aware, or reasonably shouldhave been aware, that the authority of the union negotia-tors was limited to negotiations and could not, in the ab-sence of ratification, bind the Union to a contracts6 I find it difficult to believe that Tuchman, who testified that he rep-resents 50 nursing homes, would not have considered that ratification is anormal and usual part of the bargaining process, and would not haveraised the question himself in the course of these negotiations STATE COUNTY EMPLOYEES AFSCME COUNCIL 71 (GOLDEN CREST)51Since the authority of the union negotiators was limit-ed, as I have found, and since, as I have further found,the Company's negotiators had been made aware of suchlimitations; and, since, finally, there is no allegation orshowing of bad faith or attempts to deceive on the partof the Union here,7 I find that the agreement negotiatedbetween the parties on October 20 was subject to theUnion's ratification process, and the refusal of the Unionto honor the agreement since October 20, 1983, is not aviolation of Section 8(b)(3) of the ActJoe Carroll Or-chestras,254NLRB 1158 (1981). See alsoCarpentersLocal 1476 (Lake Charles AGC),270 NLRB 1432 fn. 4(1984).Cases cited by the Company and the General Counselmay be distinguished, factually, from the instant case. InElevatorConstructorsLocal 8 (National Elevator),185NLRB 769 (1970), the Board noted that theunion'schiefnegotiator had stated that the agreement did not have tobe taken back to the membership, and that prior agree-ments had not required ratification. Here, of course,there was no statement that ratification was not requiredand, as noted above, we do not know whether or not theone prior agreement introduced into evidence was in factratified. InPainters Local 1385 (AGC of Evansville),143NLRB 678 (1963), bargaining history for a period ofover 30 years demonstrated that ratification had neverbeen required or mentioned by the union in that case.CONCLUSIONS OF LAW1.Golden Crest Convalescent Center,Inc. is an em-ployer within the meaning of Section 2(6) and (7) of theAct.2.The Respondent, American Federation of State,County and Municipal Employees, Council 71, AFL-CIO, is a labor organization within the meaning of Sec-tion 2(5) of the Act.3.The Respondent has not committed any unfair laborpractices.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed8ORDERThe complaint herein is dismissed.7Since the allegations here do not include the issue of whether theUnion violated the Act by not actually bringing the October 20 agree-ment to the membership for ratification,Imake no finding on thatmatter Indeed, the thrust of the General Counsel's case is that actualratification,or a ratification meeting, was irrelevant The matter, in anyevent, has not been fully litigated8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions, and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses